UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1318


DEIRDRE C. GLASCOE,

                      Plaintiff – Appellant,

          v.

CHARLES J. MARTOFF,

                      Defendant – Appellee,

          and

KATE J. FRANCIS, a/k/a Kate Martoff; MONIFA N. BAILEY; JANE
DOE 1; JANE DOE 2,

                      Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-00708-GBL-TCB)


Submitted:   July 19, 2012                    Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deirdre C. Glascoe, Appellant Pro Se. Thomas Douglas            Lane,
THOMPSON MCMULLAN, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deidre C. Glascoe appeals the district court’s orders

granting    Appellees’         motion     for      miscellaneous     relief      and

requiring Glascoe to post a supersedeas bond to stay the order

pending    appeal.       We    have     reviewed    the    record   and   find    no

reversible error.          Accordingly, we affirm the order granting

miscellaneous relief, which is in accord with the April 16, 2010

agreement     of   the    parties.            Glascoe’s    challenges     to    that

agreement are unavailing.             We deny as moot Glascoe’s attack on

the supersedeas bond.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the   court     and    argument    would   not   aid    the

decisional process.



                                                                          AFFIRMED




                                          2